Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Varela et al (US 5,172,784).
[Claim 1] Regarding claim 1, Varela discloses a hybrid drive system, comprising:
an opposed-piston, combustion engine comprising at least one cylinder (66), and a pair of pistons (50) disposed in a bore of the cylinder for opposed sliding movement therein; a power transducer (linear generators 54 and 154) device coupled to be driven by the opposed-piston combustion engine (FIG 2); and a hybrid powertrain system configured to receive power from the power transducer device (Column 7 Lines 25-40 discloses generating electricity to feed inter alia, traction motors, energy store and auxiliary items).
-However, Varela fails to disclose an internal combustion as it is designed to provide for a non-conventional fuel source.
-Nevertheless, Varela discloses an engine having the same components such as opposed cylinders, pistons, rods and a crank arm, which function by moving in opposition using combustion. Given the similarity of mechanical structure, external can be substituted for internal if desired. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Varela to have substituted internal for external combustion as both types are conventional in the art and readily selectable from a group of known powertrains.
[Claim 2] Regarding claim 2, Varela discloses the hybrid drive system of claim 1, in which the hybrid powertrain system comprises a first electric motor/generator device and the power transducer device comprises a second electric motor/generator device.
[Claim 14] Regarding claim 14, Varela discloses a range-extended drive system, comprising: a driveshaft (Motor 270 drives a shaft that rotates the wheels); an electric driving device configured to provide mechanical torque and rotation to the driveshaft (Motor 270) and an opposed-piston, combustion engine device (FIG 1 illustrates the engine) configured to provide electrical energy for the electric driving device (Varela uses the engine to create current via generators) to an electrical energy-accumulating device (linear generators 54 and 154) configured to supply power to the electric driving device.
-However, Varela fails to disclose an internal combustion as it is designed to provide for a non-conventional fuel source.
-Nevertheless, Varela discloses an engine having the same components such as opposed cylinders, pistons, rods and a crank arm, which function by moving in opposition using combustion. Given the similarity of mechanical structure, external can be substituted for internal if desired and vice versa. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Varela to have substituted internal for external combustion as both types are conventional in the art and readily selectable from a group of known powertrains.
[Claim 15] Regarding claim 15, Varela discloses the range-extended drive system of claim 14, wherein the opposed-piston combustion engine device comprises: an opposed-piston (50) with two crankshafts (53); at least one motor/generator (54, Varela discloses four linear generators in various embodiments and auxiliary power sources) adapted to convert mechanical rotation of the crankshafts to electrical power (FIG 1).
 [Claim 17] Regarding claim 17, Varela discloses the he range-extended drive system of claim 14, wherein the opposed-piston engine device comprises an opposed-piston combustion engine with two crankshafts (53 on each cylinder set) a motor/generator (linear generators 54 and 154, Varela discloses four generators in various embodiments) coupled to a first crankshaft of the two crankshafts (Varela uses the engine to drive the generators to create current) a motor/generator coupled to a second crankshaft of the two crankshafts (generator 154 Varela discloses four generators in various embodiments) a cylinder (66) and a pair of pistons (50).
[Claim 18] Regarding claim 18, Varela discloses a hybrid drive system, comprising: a driveshaft (Motor 270 drives a shaft that powers the re	ar wheels); a electrical hybrid powertrain system to provide mechanical torque and rotation to the driveshaft Varela discloses embodiments of a hybrid powertrain); and an opposed-piston combustion engine device (FIG 1 illustrates the engine) configured to generate electrical power for the hybrid powertrain system (The engine drives the linear generators 54 to create current).
-However, Varela fails to disclose an internal combustion as its desire is to provide for a non-conventional fuel source.
-Nevertheless, Varela discloses an engine having the same components such as opposed cylinders, pistons, rods and a crank arm, which function by moving in opposition. Given the similarity of mechanical structure, external can be substituted for internal if desired. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Varela to have 
 [Claim 20] Regarding claim 20, Varela discloses the hybrid drive system of claim 18, wherein the opposed-piston combustion engine device comprises crankshafts (each of 53) and an electrical power transducer device (generators 54) operated by mechanical power transmitted from the crankshafts (Varela discloses using the engine output to drive linear generators which provide current to the electric wheel motors and auxiliary storage)
Allowable Subject Matter
1.	Claims 3-6, 16, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Varela (US 5,172,784) discloses the most similar hybrid system as claimed by Applicant using opposed piston type engines to drive generators that are used to produce energy for the vehicle propulsion. However it fails to disclose inter alia the opposed-piston, internal combustion engine comprises a first crankshaft, a second crankshaft, and a mechanical connection interlinking the first crankshaft and the second crankshaft, and a motor shaft of the second electric moor/generator device is coupled to one of the first crankshaft, the second crankshaft, and the mechanical connection. Claims 7-13 are allowable. Varela and the prior art of record fail to disclose a hybrid drive system, comprising: an opposed-piston, internal-combustion engine comprising two crankshafts, at least one cylinder, a pair of pistons disposed in a bore of the cylinder for opposed sliding movement in the bore; a first power transducer with a motor shaft coupled to 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618